DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments
Applicant’s arguments, see Remarks filed on 12/08/2021, with respect to current claims 1-6, 9, 11-13, 15-18 and 20 have been fully considered and are persuasive.  As mentioned in the non-final action mailed on 09/23/2021, the previous 102(a)(1) and 103 rejections have both been withdrawn.
The previous claim objection regarding claim 1 has been considered and is now withdrawn.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(a) claim rejection regarding claims 1-6, 9, 11-13, 15-18 and 20 has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 12 and 20 have been considered and are now withdrawn as a result of the current claim amendments.


Allowable Subject Matter
Claims 1-6, 9, 11-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Lewis et al. (U.S. 2011/0247655 A1) (hereinafter “Lewis”) and Dibel et al. (U.S. 2011/0008866 A1) (hereinafter “Dibel”) are considered the closest prior arts.  Specifically, Lewis teaches a control system for controlling water used in a food processing system (a system for controlling a water-based treatment solution for maintaining the quality of produce. Paras. 6-7 and Fig. 1), the control system comprising:
at least one sensor configured to sense a produce handling device and generate a sensor signal (see FIG. 1, PAA measurement device 46) (PAA measurement device used to collect information regarding concentration of the PAA [sensor signal] in the resulting treatment-solution concentrate from produce sanitation system [produce handling device], Paras. 52 and 55);
a logic processor configured to receive the sensor signal generated by the at least one sensor and generate a control signal for controlling adding a wash solution to the water used in the food processing system, based on the sensor signal (PLC control panel can receive input from the chemical panel and/or the various sensors of the PAA measurement device and output control signals for controlling the pH of the water-based treatment solution. Paras. 92-93 and Fig. 8);

a calibration solution device (Examiner’s note:  see original specification paragraphs 75-76 describing ‘a calibration solution device’ as a pump) (see FIG. 1, sample pump 48) configured to deliver a calibration solution to the at least one valve (see FIG. 1, PAA measurement device 46) (see paragraphs 52 and 55 – “…a PAA measurement device 46 via a sample pump 48…or via one or more valves…the PAA measurement device 46 can be used to check the concentration of the PAA in the resulting treatment-solution concentrate to determine if additional PAA or water needs to be added to the scale tank to adjust the concentration of the PAA to within a targeted range…”).
Dibel further teaches a multistage filtration apparatus (Para. 12) including a fouling control device connected to the at least one sensor (Tangential Flow Filtration device coupled to sensors for acquiring data for reducing fouling, Paras. 65, 95-96 and 195).
However, the combination does not explicitly teach wherein the fouling control device comprises an air blast device configured to deliver a filtered and oil-free burst of air to dislodge adhering material on the at least one sensor, at least one valve connected to the at least one sensor, wherein the fouling control device is configured to deliver a cleaning solution using the at least one valve to dissolve the adhering material on the at least one sensor, and a set of cascaded filters coupled to the at least one 
	Corresponding dependent claims 2-6, 9, 11-13 and 15-18 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
	Similar analysis applies to amended, independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773